DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered. Claims 1, 3, 4, and 7-16 are currently amended. Claim 2 is currently canceled. Claim 17 is newly added. Claim(s) 1, 3, 4, and 6-17 are pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 4, 10, 13, 14, 15, 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bao et al. (US 20180088323) in view of Delamont (US 20200368616), and further in view of Eto et al. (US 20150168723).
Regarding claim 1, Bao discloses An information processing apparatus comprising: circuitry configured to acquire environmental information that includes information associated with an environment, wherein the environment includes a plurality of objects present in a real space (Bao, “[0135] At a first time 1410, the device 104 may capture an image 218 of the environment 110 (e.g., the road ahead of the vehicle) with a camera 216, and may apply an object recognition technique 1402 to recognize objects in the environment 110. The device 104 may also evaluate the image 218 to determine a light level, which may indicate the user's visibility of the environment 110”); and 
control display of specific information in a visually recognizable state by superimposing the specific information on the real space (Bao, fig.15, “[0138] At a second time 1516, the navigation system 1502 may determine that a navigation instruction 1506 is imminent, such as an instruction to turn from a current road onto a different road. The device 104 may identify a region of the opacity layer 220 that correlates with the navigation instruction 1506 (e.g., the region 404 of the windshield 1408 through which the next road is visible from the viewing position of the user 102)”);
control display of from information based on the acquired environmental information and occurrence of a change in brightness of the real space, wherein the change in the brightness is higher than a threshold value (Bao, fig.14, “[0135] The light level may change, e.g., due to evening, weather conditions such as a storm, or road conditions such as a tunnel, and may reduce the safe operation of the vehicle 1406. Accordingly, responsive to detecting a low light level of the environment 110, the device 104 may identifying one or more objects in the image 218 at various physical locations in the environment 110. At a second time 1412, a highlight 1404 may be applied to supplement the user's view of the environment 110, e.g., by presenting, in the rendering of the visual output 106 of the device 104, a highlight 1404 of the respective objects at the respective visual locations on the opacity layer 220. In this manner, the device 104 may utilize the selectable opacity 406 of the opacity layer 220 to promote the user's visibility of the environment 110 and objects presented therein in a low-light setting”).
On the other hand, Bao fails to explicitly disclose but Delamont discloses the environment information includes information associated with at least one of a position of each of the plurality of objects, a distance of each of the plurality of objects from a user, a height of each of the plurality of objects, or a type of each of the plurality of objects (Delamont, “[0130] In addition, the camera(s) 7L,7R may be used as part of the depth sensory gathering process in which a wireframe and depth map shall be generated based on the captured left and right images of the real-world visible. Depth information on the real-world objects and surfaced maybe gathered using techniques such as Computer Vision, Time-of-flight, stereo cameras, computer stereo vision etc. or a combination of these techniques using the images captured in the left and right camera(s) 7L,7R.”);
the form information represents a form of each of the plurality of objects, the form information representing the form of a first object of the plurality of objects is displayed in a first color, the form information representing the form of a second object of the plurality of objects is displayed in a second color different from the first color, and the distance of the first object from the user is different from the distance of the second object from the user (Delamont, “[0130] Captured depth information may be designated through the use of different colours on the wireframe to indicate the relative distance of the users augmented reality ("AR") display apparatus 1. [1195] Distances and depth may be visually represented in the wireframe through the use of different colours in which red for example represents real-world surfaces that are up to two meters away and green is up to 1 meter away which may be used by the games engine and games application. [1440] Spatial mapping can provide detailed meshes and wireframes containing depth information that may be highlighted to the AI part of the AI Character 94 through colouring of the wireframes by the Observer Module 150 in which distance is distinguishable by colour i.e. blue=two meters, yellow 3 meters etc.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Bao and Delamont. That is, applying the different colors based on different depths of Delamont to the object highlights of Bao. The motivation/ suggestion would have been to indicate the relative distance of the users augmented reality ("AR") display apparatus 1, relationally to the real-world surfaces and objects in front of the user (Delamont, [0130]).
On the other hand, Bao in view of Delamont fails to explicitly disclose but Eto discloses 
decrease luminance of the displayed form information based on dark adaptation characteristics of the user (Eto, “[0271] Further, according to the technology of the present disclosure, the head-mounted display unit 10 can place the left-eye display section 208 and the right-eye display section 209 into a state in which the luminance is suppressed further by introducing the user to view in a lower luminance state making use of the dark adaptation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Eto into the combination of Bao and Delamont, to include all limitations of claim 1. That is, applying the suppressed luminance based on dark adaptation of Eto to the display of Delamont and Bao. The motivation/ suggestion would have been seizure of the device can be prevented preferably, and as a result, elongation of the life of the entire apparatus can be anticipated (Eto, [0271]).
Regarding claim(s) 15, it is interpreted and rejected for the same reasons set forth in claim(s) 1.
Regarding claim(s) 16, it recites similar limitations of claim 1 except that it further discloses A non-transitory computer-readable medium having stored thereon, computer-executable instructions which, when executed by a processor, cause the processor to execute operations.
Bao further discloses A non-transitory computer-readable medium having stored thereon, computer-executable instructions which, when executed by a processor, cause the processor to execute operations (Bao, “[0061] As a second such example, the example system 416 may comprise a hardware memory (e.g., a volatile and/or nonvolatile system memory bank; a platter of a hard disk drive; a solid-state storage device; and/or a magnetic and/or optical medium), wherein the hardware memory stores instructions that, when executed by a processor of the device 104 and/or the display 402, cause the device 104 and/or the display 402 to operate in accordance with the techniques presented herein”).
Regarding claim 4, Bao in view of Delamont and Eto discloses The information processing apparatus according to claim 1.
Bao further discloses wherein the circuitry is further configured to control display to display of a contour line of the plurality of objects as the form information (Bao, fig. 14, “[0135] At a second time 1412, a highlight 1404 may be applied to supplement the user's view of the environment 110, e.g., by presenting, in the rendering of the visual output 106 of the device 104, a highlight 1404 of the respective objects at the respective visual locations on the opacity layer 220”. Therefore, in the lower figure of fig.14, the contour of objects corresponds to the form information).
Regarding claim 13, Bao in view of Delamont and Eto discloses The information processing apparatus according to claim 1.
Bao further discloses wherein the circuitry is further configured to display to display the form information as an alternative to the specific information displayed before the occurrence of the change in the brightness (Bao, figs.14-15, “[0138] At a second time 1516, the navigation system 1502 may determine that a navigation instruction 1506 is imminent, such as an instruction to turn from a current road onto a different road. The device 104 may identify a region of the opacity layer 220 that correlates with the navigation instruction 1506 (e.g., the region 404 of the windshield 1408 through which the next road is visible from the viewing position of the user 102). [0135] The light level may change, e.g., due to evening, weather conditions such as a storm, or road conditions such as a tunnel, and may reduce the safe operation of the vehicle 1406. Accordingly, responsive to detecting a low light level of the environment 110, the device 104 may identifying one or more objects in the image 218 at various physical locations in the environment 110. At a second time 1412, a highlight 1404 may be applied to supplement the user's view of the environment 110, e.g., by presenting, in the rendering of the visual output 106 of the device 104, a highlight 1404 of the respective objects at the respective visual locations on the opacity layer 220”. Therefore, for example, when the environmental brightness changes causing the display to switch from 1516 to 1408, the highlight is displayed as an alternative to the instruction).
Claim 9, 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bao et al. (US 20180088323) in view of Delamont (US 20200368616), and further in view of Eto et al. (US 20150168723) and Cok et al. (US 20120182206).
Regarding claim 9, Bao in view of Delamont and Eto discloses The information processing apparatus according to claim 1.
Bao further discloses wherein the light control element is configured to guide light in the real space to eyes of the user at a specific transmittance, and the circuitry is further configured to control, based on the occurrence of the change in the brightness that is higher than the threshold value, the light control element to raise transmittance of the light control element (Bao, “[0008] the opacity layer may comprise a liquid crystal that selectively transmits or blocks visible light. [0135] The light level may change, e.g., due to evening, weather conditions such as a storm, or road conditions such as a tunnel, and may reduce the safe operation of the vehicle 1406. Accordingly, responsive to detecting a low light level of the environment 110, the device 104 may identifying one or more objects in the image 218 at various physical locations in the environment 110. In order to facilitate the user's view of such objects, the opacity controller 202 may adjust one or more regions 404 of the opacity layer 220 to a semi-opaque state 206”. Therefore, in the case of the change in the brightness higher than the threshold (e.g., light level is lower due to evening or storm), the opacity layer changes from opaque to semi-opaque, namely, the transmittance is raised).
On the other hand, Bao in view of Delamont and Eto fails to explicitly disclose but Cok discloses a light control element that includes: a first transparent electrode; a second transparent electrode; and an electrochromic element between the first transparent electrode and the second transparent electrode (Cok, “[0070] The switchable array of portions is comprised of two orthogonal one-dimensional arrays of transparent electrodes 36 formed on the glass in the lens area 12 with an electrically responsive material 39 (FIG. 8B) such as a liquid crystal pi cell layer, a polymer stabilized liquid crystal layer or an electrochromic layer located between each of the transparent electrodes 36 in the array”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Cok into the combination of Bao and Delamont, Eto, to include all limitations of claim 9. That is, applying the above glass structure of Cok to the display Eto, Delamont and Bao. The motivation/ suggestion would have been to reduce the propensity of the image-sequence information to induce motion sickness or symptoms of motion sickness in the user in step 125 (Cok, [0052]).
Regarding claim 10, Bao in view of Delamont, Eto, and Cok discloses The information processing apparatus according to claim 9.
Bao further discloses a head mounted display wearable on a head of the user (Bao, “[0006] Augmented reality devices, whether using optical see-through techniques or alternatives, provide several possible display configurations. As a first example, a head-mounted display is typically positioned close to the user's eyes, like a pair of glasses or goggle, that turns around with the user's head”).
Regarding claim 14, Bao in view of Delamont and Eto discloses The information processing apparatus according to claim 1.
Bao further discloses wherein the circuitry is further configured to end the display of the form information based on the brightness of the real space that is equal to a specific brightness (Bao, “[0135] The light level may change, e.g., due to evening, weather conditions such as a storm, or road conditions such as a tunnel, and may reduce the safe operation of the vehicle 1406. Accordingly, responsive to detecting a low light level of the environment 110, the device 104 may identifying one or more objects in the image 218 at various physical locations in the environment 110. At a second time 1412, a highlight 1404 may be applied to supplement the user's view of the environment 110, e.g., by presenting, in the rendering of the visual output 106 of the device 104, a highlight 1404 of the respective objects at the respective visual locations on the opacity layer 220. In this manner, the device 104 may utilize the selectable opacity 406 of the opacity layer 220 to promote the user's visibility of the environment 110 and objects presented therein in a low-light setting”. Therefore, for example, after the vehicle exits the tunnel and the environment light level increases to a higher brightness, the highlight is ended to supplement the user’s view of the environment).
Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bao in view of Delamont and Eto, and further in view of Szostak et al. (US 20150175068).
Regarding claim 3, Bao in view of Delamont and Eto discloses The information processing apparatus according to claim 1.
On the other hand, Bao in view of Delamont and Eto fails to explicitly disclose but Szostak discloses wherein the circuitry is further configured to control a change in the luminance of the form information based on at least one of attributes of the user or a state of the user including at least one of a position or a posture of the user (Szostak, “[0055] The projection system may adjust the brightness and/or transparency of the AR data that is displayed according to ambient lighting and/or user preference”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Bao, Delamont, Eto and Szostak. That is, adding the brightness change of Szostak to the form information of Bao and Delamont, Eto. The motivation/ suggestion would have been The presently disclosed embodiments display AR information in a windshield HUD in a manner that can utilize ambient information and varying levels of light to prominently or subtly call out pertinent information (Szostak, [0018]).
Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bao in view of Delamont and Eto, and further in view of Lection et al. (US 20170220863).
Regarding claim 6, Bao in view of Delamont and Eto discloses The information processing apparatus according to claim 1.
On the other hand, Bao in view of Delamont and Eto fails to explicitly disclose but Lection discloses wherein the circuitry is further configured to control the  display of the form information based on a degree of hazard of the plurality of objects identified based on the environmental information (Lection, “[0023] Utilizing head mounted display (HMD) mechanisms, such as glasses, goggles, face shield, or the like; the illustrative embodiments utilize object recognition to detect the object being utilized by the user. Once the object is identified, the HMD mechanism references a catalog of danger areas associated with objects to identify danger areas associated with the detected object. When utilizing an augmented-reality (AR) control mechanism, the HMD mechanism in conjunction with the AR control mechanism overlays the danger areas associated with the detected object. Further, based on the identified danger areas associated with the object, the HMD mechanism in conjunction with the AR control mechanism may distinguish different danger zones with varying degrees of danger utilizing different colors or shades of color”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lection into the combination of Bao, Delamont and Eto. That is, applying the visualizing different AR contents based on varying degrees of danger of Lection to the form information of Bao in view of Delamont and Eto. The motivation/ suggestion would have been In order to reduce the number of injuries experienced by users of objects (Lection, [0023]).
Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bao in view of Delamont, Eto and Lection, and further in view of Enya et al. (US 20090189753).
Regarding claim 7, Bao in view of Delamont, Eto and Lection discloses The information processing apparatus according to claim 6.
Bao further discloses wherein the circuitry is further configured to control display of a contour line of each of the plurality of objects as the form information (Bao, fig. 14, “[0135] At a second time 1412, a highlight 1404 may be applied to supplement the user's view of the environment 110, e.g., by presenting, in the rendering of the visual output 106 of the device 104, a highlight 1404 of the respective objects at the respective visual locations on the opacity layer 220”. Therefore, in the lower figure of fig.14, the contour of objects corresponds to the form information).
On the other hand, Bao in view of Delamont and Lection fails to explicitly disclose but Enya discloses change at least any of a type, a thickness, or a gray level of the form information based on the degree of hazard (Enya, “[0009] The image on the liquid crystal display panel is reflected on the windshield, showing a virtual image to a driver. The virtual image is shown as a form of a spot encircling a front object seen through the windshield. [0040] The color, brightness, encircling speed and display period of the virtual image spot 21 are varied according to the degree of collision danger in the following manner”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Enya into the combination of Bao, Delamont, Eto and Lection. That is, applying the form information change based on the degree of danger of Enya to the contour line of the object of Bao, Delamont, Eto and Lection. The motivation/ suggestion would have been to provide a display device for effectively showing a front obstacle to a driver of an automotive vehicle (Enya, [0003]).
Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bao in view of Delamont and Eto, and further in view of Liu et al. (US 20180120561).
Regarding claim 8, Bao in view of Delamont and Eto discloses The information processing apparatus according to claim 1.
On the other hand, Bao in view of Delamont and Eto fails to explicitly disclose but Liu discloses wherein the circuitry is further configured to control the display of the form information that represents feature points of the plurality of objects (Liu, “claim 1, extracting, by the AR device, M contour feature points in a remaining image of the target object from the second image to generate an AR image of the target object, wherein M is a positive integer; and displaying, by the AR device, the AR image on a front windshield of the car”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Liu and Bao in view of Delamont and Eto. That is, applying the feature point of Liu to the form information of Bao in view of Delamont and Eto. The motivation/ suggestion would have been to provide an image information processing method and an augmented reality (AR) device, so as to help a driver comprehensively and clearly obtain a dynamic status of an environment within a line of sight, so that driving safety is improved (Liu, [0005]).
Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bao in view of Delamont and Eto, and further in view of Fujita et al. (US 20180012374).
Regarding claim 11, Bao in view of Delamont and Eto discloses The information processing apparatus according to claim 1.
Bao further discloses camera configured to image the real space (Bao, “[0049] In the augmented reality presentation 212, the device 104 is highly likely to comprise at least one camera 216 that captures an image 218 (or a video stream) of the environment 110 of the user 102”).
On the other hand, Bao in view of Delamont and Eto fails to explicitly disclose but Fujita discloses wherein the circuitry is further configured to increase a gain and an exposure time of the camera based on the occurrence of the change in the brightness that is higher than the threshold value (Fujita, “[0074] The memory 81 stores the value (parameter) of the exposure time Te to be used for the image capturing by the image pickup device 2 and the value (parameter) of the signal amplification gain Gs to be used for the signal amplification by the camera signal processing circuit 3. [0085] The illustrated example assumes a case where the host vehicle (not shown) is traveling in a passing lane TFL of a road with two lanes on each side and is approaching a tunnel TN. [0089] It is assumed in the following explanation that the time period is in the daytime, the weather is sunny, the outside of the tunnel TN is bright, and the inside of the tunnel TN is dark. [0123] As shown in FIG. 10, the attention region Rd is situated inside of the tunnel TN and the luminance average value of the attention region Rd is low, and thus the adjustment for increasing the exposure time or the adjustment for increasing the signal amplification gain is made, for example”. Therefore, when the vehicle travels from the outside to a tunnel (aka, the change in the brightness higher than the threshold), the exposure time and the signal amplification gain are increased).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Fujita and Bao in view of Delamont and Eto. That is, applying the adjustment of exposure time and gain when the environment changes from bright to dark of Fujita to system of Bao in view of Delamont and Eto. The motivation/ suggestion would have been a captured image in which the brightness has been optimally controlled in the attention region Ra is obtained. Specifically, an image with high visibility of the object A in the attention region Ra, with no blocked up shadows in the image part in the attention region Ra, is obtained (Fujita, [0144]).
Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bao in view of Delamont and Eto, and further in view of Wendt et al. (US 20180078731).
Regarding claim 12, Bao in view of Delamont and Eto discloses The information processing apparatus according to claim 1.
On the other hand, Bao in view of Delamont and Eto fails to explicitly disclose but Wendt discloses wherein the circuitry is further configured to gradually raise a color temperature of the displayed form information (Wendt, “[0049] Depending on the programming of the controller, if the alertness of the driver does not improve, decreases or falls below a threshold, the controller can increase the frequency, intensity, colour temperature of the light peaks or the duration of the light peaks.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wendt and Bao in view of Delamont and Eto. That is, applying the raising a color temperature of Wendt to the form information of Bao in view of Delamont and Eto. The motivation/ suggestion would have been using light in an environment for rendering a person more alert (Wendt, [0006]).
Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bao in view of Delamont and Eto, and further in view of Verdooner (US 20110234977).
Regarding claim 17, Bao in view of Delamont and Eto discloses The information processing apparatus according to claim 1.
On the other hand, Bao in view of Delamont and Eto fails to explicitly disclose but Verdooner discloses the circuitry is further configured to determine the dark adaptation characteristics of the user based on attributes of the user that include at least one of an age of the user, an eyesight of the user, or a gender of the user (Verdooner, “[0028] The apparatus for producing an image of an eye may contain a mode of dark adaptation testing that introduces a flash to bleach the retina followed by internal stimuli of various wavelengths to determine rod and/or cone response, especially in the tracking of age related macular degeneration or AMD and other disease states”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Verdooner and Bao in view of Delamont and Eto. That is, adding the dark adaptation testing of Verdooner to the device of Bao in view of Delamont and Eto. The motivation/ suggestion would have been to provide an advanced imaging method (Verdooner, [0003] to image patients free of optical and other artifacts and also achieve wide field of view compared with current fundus cameras and other eye imaging devices), and obtain dark adaptation testing results for further use.

Response to Arguments
The of applicant’s arguments with respect to claim(s) 1, 3, 4, and 6-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        5/26/2022